DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 17, 19-34 are pending.
Claims 16, 17, 19-22, 32-34 are under exami
nation on the merits.
Claims 16, 23 are amended.
Claim 18 is previously canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 16, 17, 19-22, 32-34 in the previous action under 35 U.S.C. 103 as being unpatentable over US 20160319174 by Razack et al is withdrawn in view of applicant’s amendment. Razack appears to make a composite which is a polymer encasing a graphite and phase change material (PCM) matrix, not a polymer and graphite matrix which is porous and has PCM in its continuous pores. The instant amendment to “open porosity” emphasizes the continuous nature of the porosity of the instant composite and distinguishes it from Razack. 

Claims 16, 17, 19-21, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011035689 by Liang et al as evidenced by “Vinylene Carbonate” by ChemicalBook.
Liang describes a porous polymer composite membrane. 
Regarding claim 16, Liang describes a material comprising a support made of porous composite material comprising (A) a polymer binder and (B) a filler (“porous polymer membrane…comprises a carbon material dispersed therein” p.2 ln 4-5). The polymer is selected from numerous thermoplastic polymers (p.4 ln 31- p.5 ln 15). The filler is a carbon material selected from acetylene black, activated carbon, graphite, carbon fiber, carbon nanotubes, and combinations (p.5 ln 30). These are all thermally conductive to varying extents, meeting the instant claim description.
The pores of the support are at least partially filled with an electrolyte solution comprising an organic solvent (p.8 ln 20-25). The instant specification describes “solvents that are liquid at ambient temperature” as phase change materials (publication paragraph 164). The solvents listed on Liang p.8 ln 20-25 are all liquid at ambient temperature. Furthermore, some, e.g. vinylene carbonate, have a melting point around room temperature, i.e. a phase change (“Vinylene carbonate” p.2 top of page melting point 19-22C). The solvents listed on Liang p.8 ln 20-25 are considered phase change materials according to the instant description. Furthermore, the gel polymer (from the “third polymer monomer and an initiator”) described by Liang as part of the electrolyte also qualifies as a phase change material (inject electrolyte solution then initiate polymerization which induces gelation p.9 ln 25-31; solution to gel is a phase change). 
The support has an open porosity. This is known through the measurement of porosity via mercury intrusion (p.4 ln 10-15; intrusion shows the pores are not closed); furthermore the method of making the porous material is via a pore-forming agent and solvent which are removed (p.6 ln 17-28). Since the pore-forming agent and solvent must be removed via a pathway in the material, the pores they leave behind are open/continuous. 
The phase-change material forms a continuous phase in the pores of the support. Liang describes the electrolyte –comprising the organic solvent and third polymer- as disposed in at least some of the pores of the porous polymer membrane (p.8 ln 7-10). Liang describes the electrolyte 
The porous membrane is made from optionally a weight ratio of carbon material:polymer of 0.1:1 to 10:1 (p.7 ln 12-16). There are no other ingredients which are required for the porous polymer membrane (p.4 ln 3). Liang does not describe removing the carbon with the pore-forming agent; the pore-forming agent is often removed via simple drying (e.g. p.11 ln 10-15), which is not expected to remove carbon. Thus, in a simple example, the resultant porous membrane is expected to comprise at least 10% polymer and at most 90% carbon filler, in the instant terms. This overlaps with the claimed range.  
Furthermore, there are optional inorganic particles which read on the instant optional additives, in an amount of minimum 0.5 wt% (p.6 ln 1-15), which reads on the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Liang encourages amounts which lead to values overlapping with the claimed range.

Regarding claim 17, Liang reads on these amounts, for example when no additive is present. The porous membrane is made from optionally a weight ratio of carbon material:polymer of 0.1:1 to 10:1 (p.7 ln 12-16). Liang does not describe removing the carbon with the pore-forming agent. There are no other ingredients which are required for the porous polymer membrane (p.4 ln 3). Thus, in a simple example, the porous membrane is expected to comprise at least 10% polymer and at most 90% carbon filler, in the instant terms. This overlaps with the claimed range.  	

Regarding claim 19, Liang describes polyacrylonitrile, polyolefins (polyethylene and polypropylene), halogenated polymers (polyvinyl chloride, polyvinylidene fluoride, polyvinylidend fluoride-hexafluoropropylene), polytetrafluroethylene), acrylic polymers and acrylates and methacrylates (e.g. polymethyl methacrylate, polyacrylamide), polyvinyl acetate, polyether (cellulose, polyethylene glycol dimethyl ether), aromatic polymers (polysulfone), among other thermoplastics (p.4 ln 31-p.5 ln 6). 

Regarding claim 20, Liang describes acetylene black, activated carbon, graphite, carbon fiber, carbon nanotubes, and combinations (p.5 ln 30). This reads on the instant graphite and carbon nanotubes. 

Regarding claim 21, Liang describes embodiments wherein the porosity is 15-80% (p.4 ln 3-5). Liang also alternatively describes embodiments in which the porosity in the second layer is 40-80% (p.4 ln 26). The second layer on its own reads on the instantly claimed invention.

Regarding claim 32, Liang describes an energy storage material (battery, p.9 ln 20-25). 

Regarding claim 33, Liang describes a material that contains thermally conductive fillers, e.g. graphite (p.5 ln 30). It is present in a piece of electronic equipment, a Lithium battery (p.9 ln 20-25). 

Regarding claim 34, Liang describes the porous membrane as present between the cathode and the anode of a battery, thus providing support to the battery (p.9 ln 20-25).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the closest prior art is WO 2011035689 by Liang et al, described above. The materials described by Liang which read on phase change material are a solvent and a polymer gel; these are not hydrocarbons. There is not motivation to substitute hydrocarbons for the solvent or polymer gel described by Liang. 

Response to Arguments
Applicant’s arguments p.6-12 of Remarks submitted 12/9/20 have been considered and are persuasive. Applicant argues that Razack does not disclose, teach or suggest the limitation regarding an open porosity of the support.

The affidavit submitted 12/9/20 similarly is convincing in stating that the polymer encapsulates the graphite/PCM matrix described by Razack. The rejection over Razack is withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766